DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Restriction filed 05/06/2022. 
The status of the Claims is as follows:
Claims 14 and 23 have been amended;
Claims 14-22 have been withdrawn;
Claims 1-13 and 23 are pending and have been withdrawn.

Election/Restrictions
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.

Applicant’s election without traverse of Group I (Claims 1-13 and 23) in the reply filed on 05/06/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2018 was filed after the mailing date of the Application on 01/25/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "constructional stretch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "tension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "operator feedback" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "encoders" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 9-13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dachs et al. (US  20120150192; Dachs).

Regarding Claim 1 Dachs discloses a method of manufacturing a surgical instrument mountable to a remotely controllable manipulator configured to operate the surgical instrument, (par 147) the method comprising: 
applying a first tension to a first tensioning element coupled to a first rotatable cylinder of the surgical instrument by using a first motor to apply a first torque to the first rotatable cylinder; applying a second tension to a second tensioning element coupled to a second rotatable cylinder of the surgical instrument by using a second motor to apply a second torque to the second rotatable cylinder; and maintaining the first and second tensions in the first and second tensioning elements while the first rotatable cylinder is locked to the second rotatable cylinder; wherein the first tensioning element and the second tensioning element are each coupled to a distal end component of the surgical instrument and are coupled to one another such that a tension in one of the first tensioning element and the second tensioning element is transmitted at least in part to the other of the first tensioning element and the second tensioning element. (Fig. 19-21,  par 129-131)

Regarding Claim 2 Dachs discloses the invention as described above. Dachs further discloses  applying the first tension and the second tension comprises applying the first tension and the second tension based on an operator input indicative of target tensions. (par 128-131)

Regarding Claim 9 Dachs discloses the invention as described above. Dachs further discloses further comprising locking the first and second rotatable cylinders by translating the second rotatable cylinder toward the first rotatable cylinder. (par 128-131)

Regarding Claim 10 Dachs discloses the invention as described above. Dachs further discloses applying the first tension to the first tensioning element comprises applying the first tension to the first tensioning element based on a friction force (cable on pulley) on the first tensioning element, and applying the second tension to the second tensioning element comprises applying the second tension to the second tensioning element based on a friction force (cable on pulley) on the second tensioning element. (par 99-105; 128-131)

Regarding Claim 11 Dachs discloses the invention as described above. Dachs further discloses the first tension and the second tension are applied while a position of an instrument joint coupled to the first and second tensioning elements is maintained. (par 126, 133)

Regarding Claim 12 Dachs discloses the invention as described above. Dachs further discloses applying a third tension to the first tensioning element while the first and second rotatable cylinders are engaged such that a tension in the second tensioning element is substantially zero, applying a fourth tension to the second tensioning element while the first and second rotatable cylinders are engaged such that a tension in the first tensioning element is substantially zero, and then estimating a difference between an amount of rotation when the third tension is applied and an amount of rotation when the fourth tension is applied, wherein the first tension and the second tension are applied to the first tensioning element and the second tensioning element, respectively, when the difference exceeded a predefined threshold. (par 99-105; 128-131)

Regarding Claim 13 Dachs discloses the invention as described above. Dachs further discloses the first tension and the second tension are applied while the first rotatable cylinder and the second rotatable cylinder are disengaged from one another, and the method further comprises engaging the first rotatable cylinder to the second rotatable cylinder. (par 20, 103, 129-130)

Regarding Claim 23 Dachs discloses a method of manufacturing a surgical instrument mountable to a remotely controllable manipulator configured to operate the surgical instrument, (par 147) the method comprising: applying a tension to a first tensioning element coupled to a first rotatable cylinder of the surgical instrument by using a first motor to rotate the first rotatable cylinder relative to a second rotatable cylinder of the surgical instrument; and maintaining the tension in the first tensioning element and maintaining a tension in a second tensioning element coupled to the second rotatable cylinder while the first rotatable cylinder is locked to the second rotatable cylinder; wherein the first tensioning element and the second tensioning element are coupled to a distal end component of the surgical instrument and are configured such that a tension in one of the first tensioning element and the second tensioning element is transmitted at least in part to the other of the first tensioning element and the second tensioning element. (Fig. 19-21,  par 129-131; 148-150)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dachs (US  20120150192) in view of Brudniok (US 2016/0166340)

Regarding Claim 3 Dachs discloses the invention as described above. 
However, Dachs does not expressly disclose further comprising removing constructional stretch from each of the first and second tensioning elements before applying the first and second tensions to the first and second tensioning elements.

Brudniok teaches a method of manufacturing a surgical instrument that includes applying a first tension to a first rotatable member and a second tension to a second rotatable member and further teaches removing constructional stretch from each of the first and second tensioning elements before applying the first and second tensions to the first and second tensioning elements avoiding slackening of the tensioning elements for the purposes of improving the efficiency of the method. (par 15, 30) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of manufacturing a surgical instrument taught by Dachs to include the step of applying a first tension to a first rotatable member and a second tension to a second rotatable member and further teaches removing constructional stretch from each of the first and second tensioning elements before applying the first and second tensions to the first and second tensioning elements as taught by Brudniok since par 15 and 30 of Brudniok suggests that such a modification avoids slackening of the tensioning elements for the purposes of improving the efficiency of the method.

Regarding Claim 4 Dachs discloses the invention as described above. 
However, Dachs does not expressly disclose further comprising relaxing the first and second tensioning elements after removing the constructional stretch and before applying the first and second tensions to the first and second tensioning elements.

Brudniok teaches a method of manufacturing a surgical instrument that includes applying a first tension to a first rotatable member and a second tension to a second rotatable member and further teaches further comprising relaxing the first and second tensioning elements after removing the constructional stretch and before applying the first and second tensions to the first and second tensioning elements  avoiding slackening of the tensioning elements for the purposes of improving the efficiency of the method. (par 38-42)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of manufacturing a surgical instrument taught by Dachs to include the step of relaxing the first and second tensioning elements after removing the constructional stretch and before applying the first and second tensions to the first and second tensioning elements as taught by Brudniok since par 15 and 30 of Brudniok suggests that such a modification avoids slackening of the tensioning elements for the purposes of improving the efficiency of the method.

Regarding Claim 5 Dachs discloses the invention as described above. 
However, Dachs does not expressly disclose removing the constructional stretch from each of the first and second tensioning elements comprises cyclically applying tension to each of the first and second tensioning elements.
Brudniok teaches a method of manufacturing a surgical instrument that includes applying a first tension to a first rotatable member and a second tension to a second rotatable member and further teaches removing the constructional stretch from each of the first and second tensioning elements comprises cyclically applying tension to each of the first and second tensioning elements avoiding slackening of the tensioning elements for the purposes of improving the efficiency of the method. (par 38-42; 48-49)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of manufacturing a surgical instrument taught by Dachs to include the step of relaxing the first and second tensioning elements after removing the constructional stretch and before applying the first and second tensions to the first and second tensioning elements as taught by Brudniok since par 15 and 30 of Brudniok suggests that such a modification avoids slackening of the tensioning elements for the purposes of improving the efficiency of the method.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 6 The Prior Art does not teach the first rotatable cylinder is manually lockable to the second rotatable cylinder, and the method further comprises providing operator feedback when an operator manually locks the first and second rotatable cylinders together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731